Citation Nr: 1227416	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder. 

2.  Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for muscle and joint pain with tremors and swelling, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for skin rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

6.  Entitlement to service connection for a stomach disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

7.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

8.  Entitlement to an increased rating for dysthymic disorder, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February to June 1974 and from December 1975 to July 1995.  He is a Persian Gulf War veteran.  

This case arises to the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that in pertinent part denied multiple service connection claims and denied an increased rating for dysthymic disorder. 

In October 2008, the Board remanded the case for a hearing before a Veteran's Law Judge.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2009.  At that hearing, the Veteran requested that three issues be withdrawn from his appeal.  In an August 2009 decision, the Board dismissed the three issues and remanded the remaining issues for development.

Entitlement to service connection for a respiratory disorder, muscle and joint pain with tremors and swelling, headaches, skin rash, a stomach disorder, and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of PTSD has not been submitted. 

2.  Throughout the appeal period, dysthymic disorder has been manifested by occupational and social impairment due to depressed mood, for which medication is required.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  For the entire appeal period, the criteria for a 30 percent schedular rating for dysthymic disorder are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9433 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the original notice letters provided in 2003 and 2004 did not address the PTSD rating criteria or effective date provisions, such error was harmless given that service connection is being denied, and hence no PTSD rating or effective date will be assigned.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available STRs, VA, and private outpatient treatment records.  All available A.D.C. (Arkansas Department of Corrections) treatment records have been obtained.  A few records from the St Louis VA Medical Center have been found, but it appears that some are still missing and are not reasonably available.  The claimant was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge.  The claimant was afforded a VA medical examination in March 2012.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection for PTSD

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection generally requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's STRs do not reflect PTSD, although they do note depression and dysthymia.  An October 1995 VA mental disorders compensation examination report contains diagnoses of dysthymic disorder and personality disorder.  PTSD was not mentioned.

The Veteran requested service connection for PTSD in October 2003.  He reported that a diagnosis of PTSD was offered at A.D.C. in or around April 2002.  

The A.D.C. records obtained reflect treatment at various times, but no diagnosis of PTSD is shown.  A February 2009 A.D.C. report contains Axis I diagnoses of depressive disorder, not otherwise specified; polysubstance dependence; and, amphetamine abuse.  The report makes no mention of PTSD or in-service stressors. 

In May 2009, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that his first PTSD stressor was serious car accident in Germany.  His second stressor was a SCUD attack while in Saudi Arabia.  His third stressor was possible terrorist activity while in Abu Dhabi.  

Concerning the use of the Veteran's testimony and claims as competent evidence, the Board notes that competent lay evidence is defined as that evidence which does not require specialized education, training, or experience.  38 C.F.R. § 3.159(a) (2).  The Veteran may competently report various symptoms.  He may not, however, competently offer a diagnosis of PTSD, as only those who have specialized training and knowledge are competent to render such an opinion.  38 C.F.R. § 3.159(a) (1); Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

The recent (March 2012) VA compensation examiner found dysthymia only.  Service connection for dysthymia has been granted.  No medical evidence of PTSD has been submitted.  Although the Veteran recalls that a PTSD diagnosis was given during treatment while incarcerated, the A.D.C. records have been obtained, but do not reflect PTSD. 

After considering all the evidence of record, including the testimony, because no diagnosis of PTSD has been offered, the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Entitlement to service connection for PTSD must therefore be denied.

Increased Rating for Dysthymia

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

According to the appealed April 2004 RO rating decision, dysthymic disorder has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 9405.  VA's rating schedule reflects that Diagnostic Code 9405 no longer exists.  Since 1996, dysthymic disorder should be rated under Diagnostic Code 9433.  

Under the rating criteria for dysthymic disorder (See General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9433), a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2011).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court issued important guidance in apply these psychiatric rating criteria.  The Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

A September 1995 VA mental disorders compensation examination report contains a diagnosis of dysthymic disorder.  No Global Assessment of Functioning (hereinafter: GAF) score was assigned.  In January 1996, the RO granted service connection for dysthymic disorder and assigned a 10 percent rating.

In March 2001, the Veteran reported that he was incarcerated, that his stress level was currently very high, and that he needed more medication and other help for his depressive disorder.  This appears to be a request for re-evaluation for his service-connected mental disorder.

According to a February 2009 A.D.C. mental health treatment report, the Veteran reported depression and requested Zoloft.  The examiner reported that the Veteran appeared to be well-adjusted and showed no symptom of mental health distress.  Nevertheless, the physician, an M.D., offered three Axis I diagnoses: Depressive Disorder, NOS, Polysubstance Dependence; and amphetamine abuse.  The physician prescribed Zoloft.

In May 2009, the Veteran testified at a videoconference hearing before the undesigned Veterans Law Judge that he felt like he had a bipolar disorder, as his mood fluctuated from high to low to high, and etc. 

A March 2012 VA mental disorders compensation examination report notes only one symptom, that of a depressed mood.  The clinical psychologist offered only one Axis I diagnosis, that of dysthymic disorder.  The psychologist then assigned a GAF score of 59 [according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occassional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.125 (2011)].  

Although the VA clinical psychologist prescribed psychotropic medication for dysthymia and has assigned a GAF score or 59, which connotes moderate difficulty in social or occupational functioning, the clinical psychologist then reported that the mental symptoms are not severe enough to interfere with social or occupational functioning, nor do they require any medication.  In Carpenter v. Brown, 8 Vet. App. 240 (1995), the Court stressed that  a GAF score of 55 to 60 corresponds to moderate impairment.  Because the psychologist did prescribe medication for depression and assigned GAF score of 59, it is appropriate to conclude that the disorder is moderate in severity.  

From the above facts, the dysthymic disorder has been manifested throughout the appeal period by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to depressed mood, for which medication is required.  Comparing these manifestations with the criteria of the rating schedule, the criteria for a 30 percent schedular rating under Diagnostic Code 9433 are more nearly approximated.  

The criteria for a 50 percent or higher schedular rating are not more nearly approximated because occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, are not shown.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An increased, 30 percent, schedular rating for dysthymic disorder will be granted.



Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed.Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.

The disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for PTSD is denied.

A 30 percent schedular rating for dysthymic disorder is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran is incarcerated.  The Court has cautioned those who adjudicate claims of incarcerated Veterans, "...to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In June 2005, the RO received a letter from Correctional Medical Services (CMS) that states that CMS is the contracted health-care provider for the Arkansas prison system, that the Veteran is incarcerated in the Arkansas Department of Corrections (A.D.C.) prison system, and that it is against A.D.C. policy that he be transported to a health-care facility for examination purposes (see claims files, Vol 3).  The RO contacted the A.D.C. official who made the above statement.  The official affirmed that A.D.C. cannot conduct an examination of the Veteran.  It appears, though, that a VA examiner may travel to the appropriate A.D.C. facility to conduct an examination or examinations.  Indeed, pursuant to the recent Board remand, such an examination was successfully conducted at the correctional institution by a VA examiner in March 2012.  

VA's Adjudication Procedure Manual provides for scheduling examinations of incarcerated Veterans.  The manual calls for the RO, or the local Veterans Health Administration (VHA) Medical Examination Coordinator, to confer with prison authorities concerning whether the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).  As noted above, the prison authorities have already advised that prison medical providers will not conduct the examination. 

On remand, the RO should arrange for appropriate compensation examinations in connection with the pending claims for service connection.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  

For convenience of review, the relevant medical histories of the claimed disabilities are set forth below.

Service Connection for a Respiratory Disorder

The Veteran's STRs reflect that respiratory infections were treated at various times beginning in 1974.  In November and December 1978, he was hospitalized for viral pneumonia of the left lower lobe.  Chest pain was reported in March 1980.  The assessment was sinusitis.  Acute pharyngitis was treated in January 1981 and at various times thereafter.  Chest pain was noted in November 1981.  The diagnosis was probable micturition syncope with subsequent anxiety.  Bronchitis was treated in March 1982 and at various times thereafter.  

A March 1983 periodic examination report reflects that the lungs performed normally during a spirometry evaluation.  In October 1988, the Veteran complained that his lungs hurt.  A flu syndrome was assessed.  On March 11, 1989, he was treated for a cough and bronchitis and a day later, he was admitted to an emergency room with dyspnea and cough.  He supposedly fainted while awaiting treatment.  He was hospitalized for two days.  During that time, he had minor episodes of trembling and nausea, possibly due to fever. 

In January 1990, the Veteran complained of difficulty breathing.  He had received a typhoid injection the previous day.  The assessment was acute pyelonephritis.  In September 1991, viral pharyngitis was found.  In February 1992, probable sinusitis was assessed.  In July 1993, a viral upper respiratory infection was assessed.  In August 1994, bronchitis was assessed.  A chest X-ray was normal.  

A January 1995 medical board report concerning other disabilities mentions that the Veteran served in the Gulf War Theater of Operations after August 1990.  The report notes a history of bronchitis, among others.  A March 1995 STR notes progressively worse chest congestion during the recent week.  The assessment was upper respiratory infection.  

An April 1995 supplemental retirement physical examination report does not mention any respiratory problem, but an undated consultation report for an alcohol rehabilitation program mentions that there is a chronic bronchitis problem.  The Veteran retired from active military service in July 1995 and filed his VA disability claim in August 1995.  He claimed service connection for several disorders, but not for a respiratory disorder.  

In October 2003, the Veteran reported that respiratory problems arose after serving in the Gulf War. 

In January 2004, the RO received clinical records from the St. Louis VA Medical Center.  These reflect that blood work and spirometry were completed in July 2000.  The spirometry report is not of record, while the blood screening report is.  

In September 2005 and at later times, the RO obtained Arkansas Department of Correction (A.D.C.) medical treatment records.  These A.D.C. records reflect that therapy for pulmonary mycobacterium tuberculosis began in June 2003.  January 2004 and January 2005 chest X-rays showed fibrosis and volume loss in the right upper lung that probably represented scarring associated with granulatomous disease.  A May 2008 report notes that the Veteran felt drained and mentally tired.  A November 2011 report notes that the lungs are within normal limits. 

In May 2009, the Veteran testified before the undersigned at a video-conference hearing that his current respiratory symptoms arose while serving in Abu Dhabi where he had breathed smoke and fumes for three months.  He recalled that he did not have those symptoms prior to active service.  He testified that he later contracted tuberculosis in prison, but that has resolved.  He testified that he still has respiratory symptoms that he has learned to live with.  He testified that he receives no treatment for any respiratory condition.

Muscle and Joint Pain with Tremors and Swelling 

The Veteran's STRs reflect that in November 1976, he reported musculoskeletal pain in the left chest and mediastinum.  In March 1977, he reported two weeks of headache, chest pains, and muscle pains.  The examiner noted rhinitis, sinusitis, and bronchitis.  

There were complaints of abdominal pains in March and May 1978 and a viral infection was assessed in March 1978.  Another May 1978 report notes lower abdominal pain of unknown etiology.  


During a November 1980 periodical physical examination, the Veteran completed a report of medical history and checked "yes" to swollen or painful joints, leg cramps, and arthritis, among others.  The examiner found all systems normal, but did note a complaint of occasional abdominal pain since September 1980. 

In January 1981, the Veteran suffered a right hand sprain and edema.  In August 1981, he had generalized weakness and body aches.  The assessment was flu syndrome and status post hepatitis.  

In May 1982, the Veteran reported muscle weakness.  In June 1982, he reported general malaise and exhaustion.  In June 1983, he had left thigh pain due to a muscle strain.  In November 1983, he reported two weeks of body aches.  In January 1984, he reported diffuse abdominal pains.  The assessment was viral gastroenteritis.  In June 1986, Rocky Mountain spotted fever and viral syndrome were diagnosed.  In October 1988, the Veteran complained of diffuse myalgias and that his lungs hurt.  A flu syndrome was assessed.  

In January 1990, the Veteran reported that he had diffuse joint aches, that he felt weak, and that his stomach hurt.  The assessment was acute polynephritis.  Also in January 1990, he reported lower abdominal pain.  

In September 1991, the Veteran reported lower extremity muscle cramps.  That report notes that these cramps resolved.  Another September 1991 report notes lower leg cramps, then left foot cramps.  The assessment was left foot muscle spasm.  

In March 1992, the Veteran reported that he ached all over and was fatigued.  The assessment was viral illness.  In April 1993, the diagnosis was rhabdomyolysis.   

In April 2003, the Veteran was hospitalized to rule out rhabdomyolysis.  He had severe muscle aches over his entire body, greatest in the lower back and buttocks.  The final diagnosis was no actual rhabdomyolysis.  He simply had severe myalgias.  

In October 2003, following left knee surgery, the Veteran reported left calf cramps.  

An April 1995 supplemental retirement physical examination report notes bilateral leg cramps since 1993, about once per week.

A January 1995 medical board report concerning other disabilities mentions that left medial thigh pain was probably related to a back disorder, rather than to left knee surgery.

The Veteran retired from active military service in July 1995 and filed his VA disability claim in August 1995.  He claimed service connection for arthritis of multiple joints.  

An October 1995 VA compensation examination report contains diagnoses of postoperative leg cramps, residuals of left knee injury (lax ligaments), postoperative, arthritis of the cervical and lumbar spine, both shoulders, and the right knee, among others.

Since then, the RO has granted service connection for cervical and lumbar spine arthritis, bilateral shoulder arthritis, bilateral knee injuries and arthritis, and service connection for the left ring finger, a right ankle fracture, and a left tibia fracture.   

In July 2003, the Veteran requested service connection for severe muscle pains and twitching, pain and swelling in his joints, and uncontrollable shakes and tremors throughout his body, among others.  In October 2003, the Veteran supplied additional details, noting that joint pains and swelling began after returning from Southwest Asia.  He had served in Saudi Arabia and in the United Arab Emirates, he reported.  In 1999, he developed tremors.  He reported continued muscle pains and twitching that have been present ever since returning from the Gulf. 

A.D.C. prison medical records reflect treatment at various times.  An April 2002 examination report reflects tenderness over the right great toe, but no other musculoskeletal abnormality or complaint.  

In October 2006, the Veteran reported that in June 2000, he was examined at the St. Louis VA Medical Center, but that they had apparently lost his records.  

In May 2009, the Veteran testified at a videoconference before the undersigned Veterans' Law Judge that he had muscle and joint pains with tremors and swelling due to undiagnosed illness.  He testified that that these symptoms arose around June 1990 and that he thought they were due to dehydration at that time.  He mentioned occasional swelling in the foot, knees, wrists, and fingers.  He did not believe that this is food-related.  He testified that he and his family were examined for his undiagnosed illness claims at the St. Louis VA Medical Center, who has apparently lost any record of this. 

Headaches 

The STRs note complaints of headaches.  For example, the STRs reflect that in March 1977, the Veteran reported two weeks of headache and other symptoms.  The examiner noted rhinitis, sinusitis, and bronchitis.  In January 1981, headaches and nausea were reported.  In December 1983, frontal headaches were reported.  In February 1986, headaches were reported.  The assessment was rule-out sinusitis.  In October 1988, headaches and diffuse myalgias were reported.  In February 1989, tension headaches with stress and anxiety were reported.  In March 1989, headache and cough were reported.  In December 1989, dull headaches, status post typhoid injection, were reported.  

An April 1995 retirement supplemental examination report does not mention a history of headaches.

The Veteran retired from active military service in July 1995 and filed his VA disability claim in August 1995.  He claimed service connection for several disorders, but not for headaches. 

The Veteran requested service connection for headaches in July 2003, when he reported that numerous disabilities arose after service in Southwest Asia.  

The A.D.C. medical records reflect treatment at various times, but headaches are not mentioned.  

In May 2009, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that really bad headaches began after he returned from the Gulf and these have been chronic ever since returning.  He recalled that the St Louis VA Medical Center medicated him for migraines after discharge.

Skin Rash

The STRs reflect treatment in June 1974 for a penile rash.  A January 1975 treatment report notes possible scabies, treated with Kwell(r) cream.  In October 1976, the Veteran was treated for red patches under the arms and in the groin.  The impression was tinea.  In January 1978, probable scrotal dermatitis was noted.  In May 1978, red patches were seen on the face and shoulders.  The assessment was the sun vs. alcohol reaction.  

An April 1982 skin examination report notes a flaky scalp and eyebrows.  The assessment was seborrhea.  The Veteran was again treated for seborrhea in December 1982.  

In March 1988, the Veteran complained of itching, but no distinctive skin rash was seen.  In March 1989, he reported two bleeding moles on his back.  These were felt to be inclusion cysts.  In June 1993, actinic keratosis on the nose was assessed.  In April 1993, two pilonidal cysts were excised.  In September 1984, a rash in the genital area was treated with Mycelex(r).  

A March 1993 periodic physical examination report notes dermatitis since 1992, treated with Selsun(r) with poor results.  

The Veteran retired from active military service in July 1995 and filed his VA disability claim in August 1995.  He claimed service connection for several disorders, but not for a skin disorder.  

The Veteran requested service connection for a skin disorder in July 2003 when he reported skin rashes.  

A.D.C. records reflect treatment at various times, but no skin disorder is shown.  

In May 2009, the Veteran testified that he gets flaky areas on his chest, flaky and crusty areas on his legs, and splotches on his hands and face.  His nose, eyebrows, forehead, and ears are also affected.  He recalled that these skin disorders first appeared after returning from serving in the Gulf.  

Stomach Disorder

The STRs reflect treatment in June 1976 for acute gastroenteritis.  A March 1978 report notes abdominal pain due to viral infection.  Another March 1978 report notes that the Veteran woke up with vomiting and diarrhea.  A May 1978 report notes abdominal pains and low abdominal pains of unknown etiology.  A November 1980 report notes occasional abdominal pains since September 1980.  In January 1981, the Veteran reported nausea.  In November 1983, he reported two weeks of nausea and gas.  In November 1984, viral gastroenteritis caused diffuse abdominal pains.  An October 1986 report notes gastroesophageal reflux.  

An April 1987 report notes that an upper gastrointestinal series showed an ulcer and reflux.  A May 1987 report notes four days of stomach pains.  Acute gastroenteritis was assessed.  A September 1987 report notes stomach ache after meals for the recent four days.  In June 1988, a two-day history of diarrhea and nausea were reported.  In January 1990, his stomach hurt.  An April 1990 report notes esophageal reflux.  

The Veteran retired from active military service in July 1995 and filed his VA disability claim in August 1995.  He claimed service connection for a stomach disorder that reportedly arose in 1980.  

An October 1995 VA compensation examination report states that the digestive system was normal and that peptic ulcer disease was not found.  

A.D.C. records reflect treatment at various times.  Gastro esophageal reflux disease (hereinafter: GERD) is noted in these reports. 

In July 2003, the Veteran again applied for service connection for a stomach disorder.  

In May 2009, the Veteran testified that during active service he took Zantac(r), Tagamet(r), and Reglan(r) for stomach disorders.  He recalled that he had been taking them prior to deployment to the Gulf, but his dosage level increased after he came home.  He testified that he has lost over 100 pounds since incarceration.

Chronic Fatigue

The Veteran's STRs reflect that in August 1981, he had generalized weakness and body aches.  The assessment was flu syndrome and status post hepatitis.  In March 1992, he reported fatigue.  In May 1982, the Veteran reported muscle weakness.  In June 1982, he reported general malaise and exhaustion.  The assessment was viral gastroenteritis.  In January 1990, he reported that he felt weak.  The assessment was acute polynephritis.  In March 1992, he reported that he ached all over and was fatigued.  The assessment was viral illness.  An April 1995 supplemental retirement physical examination report contains a final diagnosis of dysthymia and trouble sleeping.

The Veteran retired from active military service in July 1995 and filed his VA disability claim in August 1995.  He did not mention chronic fatigue syndrome. 

An October 1995 VA compensation examination report contains diagnoses of postoperative leg cramps, residuals of left knee injury (lax ligaments), postoperative, arthritis of the cervical and lumbar spine, both shoulders, and the right knee, among others, but no fatigue-related disorder.

In July 2003, the Veteran requested service connection for chronic fatigue, among others.  He reported that he had this before retiring in 1995 and that he had reported it to VA prior to retirement.  In October 2003, he reported that fatigue and sleeplessness have been a major problem since active service.  

A.D.C. prison medical records reflect treatment at various times, but no fatigue-related complaint.

In October 2006, the Veteran reported that in June 2000, he was examined at the St. Louis VA Medical Center, but that they had apparently lost his records.  

In May 2009, the Veteran testified that fatigue began at about the same time as his respiratory problems and his sleep problems.  He testified that he got about 2 hours of sleep per night back then.  He testified that he still sleeps only about 2 hours per 24 hour period.  He testified that he and his family were examined for his undiagnosed illness claims at the St. Louis VA Medical Center, who has apparently lost any record of this. 

Accordingly, the case is REMANDED for the following action:

1.  An examination should be scheduled to determine the nature and etiology of any respiratory disorder.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  The claims file and a copy of this remand must be made available to the examiner for review.  The physician should review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

For each respiratory-related diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  

The physician should also set forth any reported respiratory symptom for which no clinical diagnosis is forthcoming.  The physician must set forth the rationale underlying any opinion expressed in a legible report.  

2.  The Veteran should also be scheduled for an examination to determine the nature and etiology of any muscle pain.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  The claims file and a copy of this remand must be made available to the examiner for review.  The physician should review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

For each muscle pain-related diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  

The physician should also set forth any reported muscle pain for which no clinical diagnosis is forthcoming.  The physician must set forth the rationale underlying any opinion expressed in a legible report.  

3.  The Veteran should be scheduled for an examination to determine the nature and etiology of any joint pain, excluding the joints of the spine, shoulders, knees, right ankle, and left ring finger, as those are already service-connected.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  The claims file and a copy of this remand must be made available to the examiner for review.  The physician should review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

For each joint pain-related diagnosis offered (excluding the joints of the spine, shoulders, knees, right ankle, and left ring finger), the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  

The physician should also set forth any reported joint pain for which no clinical diagnosis is forthcoming.  The physician must set forth the rationale underlying any opinion expressed in a legible report.  

4.  The Veteran should also be scheduled for an examination to determine the nature and etiology of any headaches.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  The claims file and a copy of this remand must be made available to the examiner for review.  The physician should review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

For each headache-related diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  

The physician should also set forth any reported headache pain for which no apparent etiology is forthcoming.  The physician must set forth the rationale underlying any opinion expressed in a legible report.  

5.  The Veteran should be scheduled for an examination to determine the nature and etiology of any peptic ulcer or digestive system-related disorder, excluding hiatal hernia, as that disability is already service-connected.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  The claims file and a copy of this remand must be made available to the examiner for review.  The physician should review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

For each digestive system-related diagnosis offered (excluding hiatal hernia), the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  

The physician should also set forth any reported stomach-related pain or other abdominal pain for which no apparent etiology is forthcoming.  The physician must set forth the rationale underlying any opinion expressed in a legible report.  

6.  The Veteran should also be scheduled for an examination to determine the nature and etiology of his chronic fatigue.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  The claims file and a copy of this remand must be made available to the examiner for review.  The physician should review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

For each chronic fatigue syndrome-related diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  

If the Veteran's chronic fatigue syndrome cannot be linked directly to active service, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that chronic fatigue syndrome and/or related symptoms, represent a medically unexplained chronic multi-symptom illness or other disease entity of unknown etiology.  The physician must set forth the rationale underlying any opinion expressed in a legible report.  

7.  After the above development, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination, without good cause, may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


